REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art, when taken alone and/or in combination, does not reasonably teach or suggest a third polarized infrared light module to illuminate at least a portion of the first FOV, the third polarized infrared light module comprising: a third infrared light source, and a fourth polarizer with the second polarization; a fourth polarized infrared light module to illuminate at least a portion of the first FOV, the fourth polarized infrared light module comprising: a fourth infrared light source, and a fifth polarizer with the first polarization; and wherein: the first polarized infrared light module is arranged on a first side of an aperture of the camera assembly; the third polarized infrared light module is arranged on a second side of the aperture of the camera assembly that is opposite the first side; the second polarized infrared light module is arranged on a third side of the aperture of the camera assembly that is between the first polarized infrared light module and the third polarized infrared light module; and the fourth polarized infrared light module is arranged on a fourth side of the aperture of the camera assembly that is opposite the third side, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852